Citation Nr: 1747813	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the appeal for further development in July 2016.  It has since been returned for appellate review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus is attributable to his in-service excessive noise exposure and/or his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may additionally be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In the present case, the Veteran is found to have a current disability of tinnitus.  At the November 2010 VA examination, he reported experiencing tinnitus for as long as he could remember, as a ringing in his ears.  The Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's lay statements are found to be sufficient evidence of a current tinnitus disability.

The Veteran asserts that his tinnitus is caused by his excessive in-service noise exposure and/or is caused or aggravated by his service-connected PTSD.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam from July 1967 to February 1969.  He reported in an August 2011 statement that he was present at the Tet Offensive, and the Board finds such statement to be credible.  Therefore, exposure to acoustic trauma is conceded as it is consistent with the circumstances of the Veteran's active military service.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records do not document any complaints by the Veteran of tinnitus.  As such, VA examinations were ordered to assess the nature and etiology of the disorder.

Several conflicting medical opinions have been associated with the record from VA examinations and medical opinions in November 2010, October 2016, November 2016, December 2016, and January 2017.  

The November 2010 VA examiner documented the Veteran's report of experiencing tinnitus for as long as he could remember, and supplied an opinion that the Veteran's tinnitus was less likely as not related to acoustic trauma during active duty.  As rationale, the examiner stated that because the Veteran's entrance and separation audiograms were normal and there were no documented reports of tinnitus in the service treatment records.

The Veteran underwent another VA examination in October 2016.  He noted the Veteran's report of first really taking notice of his bilateral constant tinnitus around 2006 or 2007, waking up one morning to his ears ringing.  The Veteran had also reported gradual onset of hearing difficulty which he first noticed in 2008 or 2009.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, but that it was less likely than not that the tinnitus was caused by or a result of military noise exposure.  He reasoned that while tinnitus can be caused by overexposure to noise, tinnitus associated with noise exposure is generally associated with immediate onset of noise-induced hearing loss, and he had found that the Veteran's hearing loss was less likely as not caused by the military noise exposure.  The examiner concluded that there was no evidence of hearing loss while on active military service to support to onset of tinnitus related to hearing loss from noise.  He also stated that there is little evidence in the literature to support the delayed onset of tinnitus when no hearing loss exists.  

The October 2016 examiner did, however, provided an opinion that it is at least as likely as not that the Veteran's tinnitus is aggravated by the Veteran's service-connected PTSD.  He noted the Veteran's reports of difficulty managing the tinnitus unless he can focus on something else, and that a reduction in his PTSD medication has affected his ability concentrate, leading to more irritation by the tinnitus due to increased difficulty shifting focus from the tinnitus to other things.  The examiner additionally stated that tinnitus and PTSD have neural mechanisms originating in the same physiologic areas such that there is an increased association between PTSD and tinnitus relative to the general population.   

A Disability Benefits Questionnaire from an examination conducted in November 2016 again documented the Veteran's report of experiencing tinnitus for as long as he can remember.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure, reasoning that the Veteran's hearing was normal at enlistment and separation with no significant shifts in hearing in 1970.  She also remarked that she had never read any literature indicating that ringing/tinnitus can be caused by PTSD, but did believe that medications used to treat such orders can have a side effect of causing tinnitus.

The record also indicates that a different audiologist conducted an examination in December 2016.  She noted review of the claims folder and the Veteran's record, and provided an opinion that the Veteran's tinnitus is at least as likely as not due to military noise exposure.  She reasoned that the Veteran spent 18 months in Vietnam and was exposed to incoming live fire and grenades during the Tet Offensive, and that the relationship between noise exposure and tinnitus is well documented in medical literature.

A supplemental VA medical opinion was provided in January 2017.  The audiologist found that it was less likely than not that the Veteran's tinnitus was incurred or caused by his in-service noise exposure, because the Veteran "reported negative for tinnitus" in a comprehensive examination report at a private facility in August 2009.  He also noted that the Veteran reported first noticing tinnitus around the late 2000s, more than 30 years after his military noise exposure.  The audiologist further stated that tinnitus is not etiologically related to the Veteran's service-connected PTSD, because the Veteran did not specifically relate tinnitus to PTSD at earlier medical visits.  The same audiologist completed a second DBQ in January 2017 where he found that the Veteran's tinnitus was at least as likely as not aggravated beyond its natural progression by PTSD, quoting the findings of the October 2016 examiner. 

While the Board could remand this case for an additional supplemental medical opinion in an attempt to reconcile the conflicting medical opinions provided, it finds that the evidence has at least reached the point of relative equipoise so as to allow for resolution of doubt in the Veteran's favor.  Although some of the VA examiners have opined that a lack of hearing loss in service and lack of documented complaints of tinnitus in the service treatment records weighs against a finding that the Veteran's tinnitus is related to in-service noise exposure, and is instead related to his non-service-connected hearing loss, none discussed the significance of the Veteran's report of recognizing constant tinnitus at least a year before his hearing loss became noticeable.  Additionally, even if the evidence was not evenly balanced with regard to the existence of an etiological relation between the Veteran's tinnitus and his in-service noise exposure, all of the examiners who commented upon a possible relationship between the Veteran's PTSD and tinnitus either found that the former aggravated the latter or that medication for the former may have caused the latter.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


	


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


